Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  JIMMY LEE SWEED,

                            Relator.


§

§

§

§

§

No. 08-04-00128-CV

AN ORIGINAL PROCEEDING

IN MANDAMUS




MEMORANDUM OPINION
           Relator Jimmy Lee Sweed has filed a petition for writ of mandamus, claiming that
the trial court has refused to order service of process on the defendant in a civil suit filed
by Relator.  Relator has not provided a verification for the factual statements in the
petition or a record that demonstrates his entitlement to relief.  See Tex. R. App. P. 52.3,
52.3(j)(1), 52.7(a).  Accordingly, the petition for writ of mandamus is denied.
 
                                                                  SUSAN LARSEN, Justice
June 24, 2004

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.